Title: To James Madison from James Monroe, 27 December 1806
From: Monroe, James,Pinkney, William
To: Madison, James



No. 7.Duplicate.
Sir
London December 27. 1806.

We have the pleasure to acquaint you that we have this day agreed with the British Commissioners to Conclude a Treaty on all the points which have formed the object of our negotiation, and on terms which we trust our government will approve.  It will require only a few days to reduce it to form.  When that is done we shall transmit it to you by a special messenger.  We hasten to communicate to you this interesting intelligence for the information and guidance of our government in such measures as may have reference to the subject.  We have the honor to be with great consideration and esteem, Sir, Your most obedient servants

Jas. Monroe
Wm:Pinkney

